Those circumstances are proper to be left to the jury, who may, if they think proper, determine upon them that such acquiescence is proof of a confirmation of the bargain after their arrival to age.
The jury found for the plaintiff, and the defendants moved for a new trial, but the Court refused it.
NOTE. — By the act of 1820 (1 Rev. Stat., ch. 65, sec. 18) the possession of a slave for such a length of time as will be a bar under the statute of limitations will give a title to the possessor. *Page 93